Filed 11/3/22 P. v. Steward CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                        H046931
                                                                  (Santa Clara County
         Plaintiff and Respondent,                                 Super. Ct. No. C1641635)

         v.

AARON LAMONT STEWARD,

         Defendant and Appellant.

         A jury convicted defendant Aaron Lamont Steward of, among other things,
burglary and multiple counts of robbery related to crimes that occurred in 2015 and 2016.
Defendant contends on appeal that a pattern jury instruction regarding flight and
consciousness of guilt violated due process as applied to him; that unrelated counts
should have been severed for trial; that admitted photographs of one victim’s injuries
were unduly prejudicial; that there was insufficient evidence that he personally used a
firearm during one robbery; and that his trial counsel was ineffective for making a factual
misstatement during closing argument. For the reasons stated here, we find no
prejudicial error requiring reversal. We will modify the judgment to strike a prior prison
term enhancement that no longer applies due to a change in the law, and will affirm the
judgment as modified.
                                  I.     TRIAL COURT PROCEEDINGS
         The operative second amended information charged defendant with: second
degree robbery (Pen. Code, § 211; count 1; unspecified statutory references are to the
Penal Code); reckless driving while attempting to evade the police (Veh. Code,
§§ 2800.1, 2800.2, subd. (a); count 2); conspiracy to commit burglary and robbery
(§§ 182, subd. (a)(1), 459, 460, 211, 212.5, subd. (a); count 3); first degree burglary
(§§ 459, 460, subd. (a); count 5); two counts of first degree robbery (§§ 211, 212.5,
subd. (a); counts 8 & 9); possessing a firearm as a felon (§ 29800, subd. (a)(1); count 10);
unlawfully possessing ammunition (§ 30305, subd. (a)(1); count 11); and vehicle theft
with a prior conviction (§ 666.5, subd. (a); count 12). The information alleged that
defendant personally used a firearm while committing counts 1, 8, and 9 (§ 12022.53,
subd. (b)). The information also alleged defendant had one prior strike conviction (§ 667,
subds. (b)-(i)), one prior serious felony conviction (§ 667, subd. (a)), had served one prior
prison term (§ 667.5, subd. (b)), and was on bail when he committed counts 3, 5, and 8
through 12. The reckless driving charge in count 2 was dismissed by prosecution motion
during trial.
       Codefendant Holden Falk entered into a plea agreement before trial, a condition of
which was testifying truthfully at defendant’s trial as a prosecution witness.
           A. MUKHEED ROBBERY (AUGUST 2015)
       Abdul Mukheed testified through an interpreter that he visited Mountain View
from his home in India on business in August 2015. Mukheed took the bus back to his
hotel from his office after work one night. He got off the bus and walked toward the
hotel carrying a black backpack containing a laptop and his passport. A light-colored
sedan pulled up next to him. A man approached Mukheed, showed him a gun, and told
him to “give everything to him.” The gun was small and black. The man with the gun
was four or five feet from Mukheed, who described being scared because this was the
first time he had seen a gun, much less had one pointed at him. Mukheed could not
provide many details about the man’s appearance other than that he had long black hair.
He testified that “most of the time I was looking at [the] gun, and this happened so fast
that I didn’t get to see everything else.” The perpetrator took Mukheed’s backpack,
                                              2
wallet, and cell phone before getting into the passenger side of the car which then sped
away.
        A California Highway Patrol (CHP) officer testified that he was driving in
Mountain View while off duty in August 2015. A green car parked in a no-stopping area
on the side of the road caught his attention. As the officer drove by, he noticed two men
standing next to the car; one appeared to be Indian and the other appeared to be a
lighter-skinned Black man. The Black man was about five feet nine inches tall, and
weighed about 180 pounds. The Black man was wearing a black hat and had braided
hair. The Black man was also holding what appeared to the officer to be a black,
semiautomatic pistol. The officer acknowledged that due to the distance between his car
and the men (around 60 to 70 feet), he could not be certain that the gun was real and
agreed that it could have been a good replica. The officer reported the suspected robbery
to the Mountain View Police Department.
        A Mountain View Police Department officer testified about responding to the
robbery dispatch and interviewing Mukheed, apparently in English because there was no
mention of an interpreter. Mukheed told the officer that a light-skinned Black man got
out of a green sedan and robbed him at gunpoint. (Mukheed’s statements to the officer
were admitted over hearsay objections as prior inconsistent statements.) The officer
initially testified that Mukheed described the handgun as a black revolver. On
cross-examination, the officer could not recall whether Mukheed had actually described
the gun as a revolver. The officer also acknowledged that during a recorded interview
Mukheed told him that the gun “just look[ed] like a toy gun.” (The recording was
admitted into evidence and played for the jury.) The officer did not follow up with
Mukheed about the toy gun statement.
        A Palo Alto Police Department patrol officer heard the robbery dispatch and saw a
green car matching the dispatch description on the street in front of him. He was within a
few miles of the site of the robbery. He saw in the car two Black men, one with long
                                             3
dreadlocks. The officer followed the car and activated his lights and siren to make a
traffic stop. The suspect car led the officer on a high-speed chase and eventually crashed
into another car. The occupants got out and fled. The passenger was holding a black
backpack, and had shoulder-length dreadlocks. No one had changed positions in the car
during the chase. The officer chased the men on foot, and the passenger dropped the
backpack. The suspects split up, and the officer followed the passenger. The officer
caught up to him, drew his gun, and the suspect got down onto the ground appearing to
comply with the officer’s commands. The suspect then jumped to his feet and continued
running. The officer caught up a short time later as the passenger was struggling with
officers trying to detain him in the kitchen of a nearby house. The officer identified
defendant at trial as the passenger, and confirmed that Mukheed’s backpack was the item
the passenger had dropped while running. Defendant did not have a gun when he was
arrested, and none was ever found.
       Mukheed was taken to where defendant was detained and was asked if he
recognized him. Mukheed could not conclusively identify defendant, but noted that
defendant’s long hair was similar in color and style to that of his assailant. The police
returned Mukheed’s bag, passport, and laptop to him.
       The reporting CHP officer had also been asked to identify the car and one suspect
later the same evening. He confirmed that the green car was the same one he reported to
the police. The officer was shown a man in a patrol car and the officer initially “thought
it was the driver” because the suspect had his hair down and the passenger had had his
hair in a ponytail when the officer saw him standing with a gun on the side of the road.
He confirmed at trial that defendant was the person he saw at the show up, and stated that
he could not definitively state whether defendant was the driver or the passenger during
the robbery because the officer had been too far away while driving past.




                                             4
          B. GOEL BURGLARY AND ROBBERY (JANUARY 2016)
       Ajit Goel testified that he was at home with his wife in Saratoga when the doorbell
rang late one night in 2016. Goel opened the door partially to ask the man what he
needed, and the man reached his arm through the gap holding a gun. Goel tried to slam
the door on the man’s arm, but the man was stronger and pushed his way inside. At the
time of trial in October 2018 Goel was 71 years old and weighed 155 pounds. The man
hit Goel on the head with the gun barrel. Goel tried to fight back, but fell to the floor
when the man hit him in the face with the gun. Goel began bleeding profusely, which
prevented him from seeing out of his left eye. Goel’s wife came from the other room and
yelled at the man to leave. When the man did not leave, Goel’s wife hit an emergency
button that triggered a loud alarm. The man left, and Goel’s wife locked the door behind
him. Goel testified that his surgeon later told him that had the ambulance arrived a few
minutes later, he would have died from his injuries. Photographs of Goel’s injuries were
admitted over a defense objection under Evidence Code section 352.
       Codefendant Falk testified that he went with defendant and another man (referred
to as Nacho) to the Goels’ house to rob them. Nacho had cleaned the Goels’ house
before and believed there would be valuable items there to steal. Defendant encouraged
Falk to use a gun to scare the Goels. The plan was for Falk to go inside, tie up the Goels,
and then steal items from the home (possibly with defendant’s help). Falk forced his way
inside when Goel answered the door, and he hit him twice with the gun because he was
screaming. Falk fled without taking anything when Goel’s wife triggered a loud alarm.
An expert in “call detail record analysis” testified that information from cellular towers
and cell phones associated with Falk and defendant suggested that Falk and defendant
were near the Goel residence on the date and time of the robbery.
          C. CALLAWAY BURGLARY AND ROBBERY (JULY 2016)
       Jerry Callaway lived with his wife in Los Gatos. He was 71 at the time of trial.
Callaway arrived home from work after 10:00 p.m. one night in July 2016. As he was
                                              5
unloading his car in the garage, a man holding a gun and wearing a skeleton mask ran
into the garage. Callaway, who was familiar with guns, testified that the gun appeared to
be a 0.38-caliber revolver, with a checkered wooden grip and worn blue coloring on the
barrel. Callaway ran inside the house. The man wedged his foot in the door before
Callaway could close it. He yelled to his wife to call 911. The man with the gun came
into the house along with another masked man who was carrying a knife. The second
man might have been wearing a bandana. The man with the gun ran down the hall while
the man with the knife watched Callaway. The man with the gun brought Callaway’s
wife to the kitchen. The men took jewelry worth over $6,000 and about $2,700 in cash.
One man ransacked the house while the other stood guard over Callaway and his wife.
The men left after about 30 minutes.
       Falk testified that he and defendant robbed the Callaways, with another person
acting as the driver. They used a Camaro that defendant told Falk he had stolen.
Defendant was wearing a skull mask and dark clothing. Falk was wearing a blue bandana
around his face. Defendant approached the house first and forced his way inside; Falk
followed him in. Defendant pointed a gun at Callaway and told him he was being
robbed. Defendant went down the hall to find Callaway’s wife while Falk kept Callaway
in the kitchen at knifepoint. Defendant brought Callaway’s wife to the kitchen, and then
defendant and Falk took turns ransacking the house looking for items to steal. Among
other things, they took jewelry, Apple digital devices, and cash.
       A district attorney’s office criminalist testified at trial about comparing DNA
samples from defendant and Falk to samples from pieces of evidence. Defendant’s DNA
matched a sample from the skeleton mask. Falk’s DNA matched a sample from the
bandana that was recovered from the Camaro. A mixture of DNA on the trigger of the
handgun had a high statistical likelihood of coming from Falk, defendant, and another
person.


                                             6
          D. ARREST AND INVESTIGATION
       A San Jose Police Department officer was on patrol in the east side of the city two
days after the Callaway robbery. The officer saw a man (identified at trial as defendant)
sitting in a Camaro near a motel. The officer ran the license plate through a database and
learned that it might have been reported stolen. The officer turned his car around and
parked within 10 feet of the Camaro.
       Defendant got out of the car and started walking away from the officer. The
officer told defendant to stop and show his hands, and he initially complied. The officer
directed defendant to face the patrol car and put his hands on the hood, and defendant
initially did so but then repeatedly dropped his hands and tried to turn around to face the
officer. The officer reached out to handcuff defendant until backup arrived, and
defendant tried to elbow the officer and started running away. The officer tased
defendant causing him to fall over. Defendant threw an item he had been holding, which
the officer later recovered and confirmed was the key fob for the Camaro. The officer
handcuffed and arrested him. Defendant was approximately five feet nine inches tall and
160 pounds when he was arrested in July 2016.
       A different officer found a black revolver under the Camaro near the rear bumper
on the driver’s side. Callaway testified that a photograph of that gun admitted into
evidence at trial looked like the same gun used in the robbery at his home. Police found a
dark bandana in the trunk of the Camaro. A search of defendant incident to arrest
disclosed a silver ring, a diamond earring, and a key to a room in the nearby motel.
Callaway’s wife testified that the ring and earring had been stolen from her house.
       The police went to the room associated with the key found in defendant’s pocket.
Falk answered the door when the police knocked, and appeared to be under the influence
of methamphetamine. An officer put Falk in handcuffs while other officers searched the
motel room. The officers found items that they later determined had been stolen from the
Callaway house as well as a fabric mask with a skeleton print.
                                             7
   E. VERDICT AND SENTENCING
         The jury deliberated for less than two full days before reaching a verdict. The jury
found defendant guilty as charged; found true the firearm allegations as to counts 1, 8,
and 9; and found true the on-bail allegations as to counts 3, 5, and 8 through 12. As we
will discuss in more detail, the record indicates the trial court imposed a sentence of 49
years.
                                     II.   DISCUSSION
   A. CALCRIM NO. 372 INSTRUCTION REGARDING FLIGHT
         Defendant contends his Sixth and Fourteenth Amendment rights to due process
and a fair trial were violated when the trial court instructed the jury that flight could
indicate consciousness of guilt.
         CALCRIM No. 372 is a pattern jury instruction which implements section 1127c.
Section 1127c provides: “In any criminal trial or proceeding where evidence of flight of
a defendant is relied upon as tending to show guilt, the court shall instruct the jury
substantially as follows: [¶] The flight of a person immediately after the commission of a
crime, or after he is accused of a crime that has been committed, is not sufficient in itself
to establish his guilt, but is a fact which, if proved, the jury may consider in deciding his
guilt or innocence. The weight to which such circumstance is entitled is a matter for the
jury to determine. [¶] No further instruction on the subject of flight need be given.”
Though defendant focuses on CALCRIM No. 372, we note that because such an
instruction is required by section 1127c, the issue amounts to an as applied challenge to
that statute.

         An as applied challenge “contemplates analysis of the facts of a particular case or
cases to determine the circumstances in which the statute or ordinance has been applied
and to consider whether in those particular circumstances the application deprived the
individual to whom it was applied of a protected right.” (Tobe v. City of Santa Ana
(1995) 9 Cal.4th 1069, 1084.) “When a criminal defendant claims that a facially valid
                                               8
statute or ordinance has been applied in a constitutionally impermissible manner to the
defendant, the court evaluates the propriety of the application on a case-by-case basis to
determine whether to relieve the defendant of the sanction.” (Ibid.) Defendant contends
application of section 1127c deprived him of his federal constitutional due process right
to a fair trial. “In order to declare a denial of [due process] we must find that the absence
of that fairness fatally infected the trial; the acts complained of must be of such quality as
necessarily prevents a fair trial.” (Lisenba v. California (1941) 314 U.S. 219, 236.)
       Defendant objected on due process grounds to the prosecution’s proposal to
instruct the jury on flight as consciousness of guilt (CALCRIM No. 372). Counsel
                                     1
argued that as an African American man, it was a “necessity in today’s world for
somebody like my client to not put himself in a situation if he can help it where he’s
encountering officers who could harm or kill him.” The trial court overruled the
objection, finding substantial evidence to support the instruction and noting that the
instruction “caution[s] that [the] evidence of flight cannot prove guilt by itself.” Using
CALCRIM No. 372, the jury was instructed as follows: “If the defendant fled
immediately after a crime was committed, that conduct may show that he was aware of
his guilt. If you conclude the defendant fled, it’s up to you to decide the meaning and
importance of that conduct. However, evidence that the defendant fled cannot prove guilt
by itself.”

       Defense counsel discussed the flight instruction in closing argument: “So why did
he run? He ran because he was—that consciousness of guilt. He knows he robbed Mr.
Mukheed. Yeah, that’s one reasonable interpretation. Or he ran because he knew
something happened because the cops were chasing him, and somehow he’s got this hot
bag, and he knows something’s up. [¶] Or maybe he ran for other reasons other than guilt.

       1
       We use the term African American in this section because it was the
nomenclature of the arguments in the trial court and the appellate briefing.

                                              9
I don’t know what it’s like to be a young African-American male being chased by armed
police officers, but in today’s society there may be reason for him to run other than
consciousness of guilt.”
       Defendant argues on appeal that the “flight of a person of color cannot support a
reasonable inference of guilt.” We understand defendant’s argument as urging that when
a defendant is a person of color, it is unreasonable as a matter of law for a jury to infer
that his or her flight from the police shows consciousness of guilt.

       Section 1127c and CALCRIM No. 372 describe a permissive inference, “which
allows—but does not require—the trier of fact to infer the elemental fact from proof by
the prosecutor of the basic one and which places no burden of any kind on the
defendant.” (County Court of Ulster County v. Allen (1979) 442 U.S. 140, 157 (Allen).)
The first sentence of the pattern instruction describes the inference: “If the defendant fled
immediately after a crime was committed, that conduct may show that he was aware of
his guilt.”
       “A permissive inference violates the Due Process Clause only if the suggested
conclusion is not one that reason and common sense justify in light of the proven facts
before the jury.” (Francis v. Franklin (1985) 471 U.S. 307, 314–315; see Allen, supra,
442 U.S. at p. 157 [Because a “permissive presumption leaves the trier of fact free to
credit or reject the inference and does not shift the burden of proof, it affects the
application of the ‘beyond a reasonable doubt’ standard only if, under the facts of the
case, there is no rational way the trier could make the connection permitted by the
inference”].) Courts have consistently upheld CALCRIM No. 372 against other
constitutional challenges. (See, e.g., People v. Hernandez Rios (2007) 151 Cal.App.4th
1154, 1159 [instruction does not lower prosecution’s burden of proof]; People v.
Paysinger (2009) 174 Cal.App.4th 26, 30-32 [instruction does not unconstitutionally
presume a crime was committed].)


                                              10
       We note as a threshold matter that substantial evidence supported instructing the
jury with CALCRIM No. 372. The car associated with Mukheed’s robbery fled the
scene. When pursued, the car continued its flight until it crashed. Defendant got out of
the car carrying Mukheed’s backpack and began running. When an officer caught up on
foot, defendant initially complied with the officer but then continued fleeing. Defendant
was ultimately apprehended by other officers in the kitchen of a nearby house. The
foregoing is substantial evidence that defendant fled the scene of Mukheed’s robbery, and
the jury was properly instructed it could consider that evidence in deciding whether
defendant fled because he knew he had in fact committed the robbery. That the jury here
could rationally make that connection based on the evidence distinguishes this case from
those relied on by defendant where courts found the instruction was not supported by the
evidence. (Citing United States v. Myers (5th Cir. 1977) 550 F.2d 1036, 1050.)
       Defendant argues the instruction violates due process because it has a disparate
and discriminatory impact on African Americans, who might have objectively reasonable
and lawful reasons for avoiding the police. Without requesting judicial notice, defendant
cites studies related to institutional racism, including a Judicial Council of California
report about African American and Latin American individuals making up greater
percentages of the criminal defendant population relative to their percentage of the total
California population. But the existence of other reasons for flight does not compel the
conclusion that a consciousness of guilt inference would be unreasonable as a matter of
law. Those arguments are properly directed to the jury which must decide what if any
weight to give evidence of defendant’s flight. Indeed, defense counsel did so: “I don’t
know what it’s like to be a young African-American male being chased by armed police
officers, but in today’s society there may be reason for him to run other than
consciousness of guilt.”
       Pointing to cases discussing whether and to what extent flight can be considered in
determining whether a peace officer has reasonable suspicion to detain a suspect (e.g.,
                                             11
United States v. Brown (9th Cir. 2019) 925 F.3d 1150, 1156-1157), defendant poses a
rhetorical question: “If the flight of a Black man from police does not create reasonable
suspicion to detain, how can we allow jurors to use that flight to find the defendant was
conscious of guilt?” But none of defendant’s authorities found flight categorically
irrelevant as defendant would have us do here; rather, they acknowledge that racial
disparities in policing are relevant to determining whether flight supports a reasonable
suspicion to detain. (See Brown, at p. 1157 [“Given that racial dynamics in our society—
along with a simple desire not to interact with police—offer an ‘innocent’ explanation of
flight, when every other fact posited by the government weighs so weakly in support of
reasonable suspicion, we are particularly hesitant to allow flight to carry the day in
authorizing a stop.”].) The Brown court emphasized that data about racial disparities in
policing “cannot replace the ‘commonsense judgments and inferences about human
behavior’ underlying reasonable suspicion analysis,” but “can inform the inferences to be
drawn from an individual who decides to step away, run, or flee from police without a
clear reason to do otherwise.” (Ibid.)
       Because we have found no error arising from the jury instruction on flight in this
record, defendant’s corresponding due process challenge to the firearm enhancement
associated with the Mukheed robbery necessarily fails.
   B. JOINDER OF OFFENSES
       Defendant argues the trial court abused its discretion by denying his motion to
sever the consolidated case into two or more cases. A trial court may consolidate two or
more accusatory pleadings if, among other things, the different offenses are “connected
together in their commission” or are “two or more different offenses of the same class of
crimes or offenses.” (§ 954.) “In cases in which two or more different offenses of the
same class of crimes or offenses have been charged together in the same accusatory
pleading, or where two or more accusatory pleadings charging offenses of the same class
of crimes or offenses have been consolidated, evidence concerning one offense or
                                             12
offenses need not be admissible as to the other offense or offenses before the jointly
charged offenses may be tried together before the same trier of fact.” (§ 954.1.)
“Because consolidating or joining actions is efficient, there is a preference to do so.”
(People v. Vargas (2020) 9 Cal.5th 793, 817.) A defendant “must make a ‘ “clear
showing of prejudice to establish that the trial court abused its discretion” ’ ” in refusing
to sever charges that meet the consolidation criteria. (People v. Soper (2009) 45 Cal.4th
759, 774 (Soper), italics omitted.) We consider the following factors when reviewing a
decision to consolidate cases: the cross-admissibility of evidence in hypothetical separate
trials; whether some of the charges are particularly likely to inflame the jury against the
defendant; whether a weak case has been joined with a strong case or another weak case
so that the totality of the evidence may alter the outcome as to some or all of the charges;
(and, not applicable here, whether one of the charges but not another is a capital offense,
or the joinder of the charges converts the matter into a capital case). (Id. at p. 775.)
       Defendant was initially charged in three separate cases for the crimes that were
eventually tried jointly. The trial court granted motions to consolidate the cases into a
single prosecution, over defense objections. Defendant moved in limine to sever the
three consolidated cases. In denying the motion, the court acknowledged the Mukheed
robbery was not connected to codefendant Falk, but the court reasoned it was connected
to “the People’s allegation that this is really kind of a crime spree period where the
defendant is committing a series of felony theft-related crimes. They are all property
crimes and the same class of crimes, and I do not think there would be any prejudice in
including Count 1 [Mukheed]. It’s not a particularly stronger case or weaker case than
the other counts.” The court also acknowledged that the Mukheed robbery evidence
would likely not be cross-admissible in separate trials on the other robberies, but
reasoned that none of the various charges would particularly inflame the jury.
       The trial court properly joined the various robberies into a single case. All three
incidents involved not only the same class of offense but the same actual offense,
                                              13
robbery (§ 211). Because the charges were properly joined under section 954, defendant
“must make a ‘ “clear showing of prejudice to establish that the trial court abused its
discretion” ’ ” in refusing to sever the charges. (Soper, supra, 45 Cal.4th at p. 774, italics
omitted.) We see no abuse of discretion on this record. That evidence from the Goel and
Callaway robberies may not have been cross-admissible in a separate prosecution for the
Mukheed robbery does not compel a finding that the cases should have been severed.
(§ 954.1 [“evidence concerning one offense or offenses need not be admissible as to the
other offense or offenses before the jointly charged offenses may be tried together before
the same trier of fact”].)
       All three incidents involved the same charged crime of robbery, regardless of
degree, as all robberies are by statute both serious and violent crimes. (§§ 1192.7,
subd. (c)(19), 667.5, subd. (c)(9).) We recognize that Mukheed was not injured as was
Goel, but Mukheed was robbed at gunpoint on the street. The trial court could
reasonably find none of the robberies substantially more inflammatory than any other.
       Nor was the evidence supporting the Mukheed robbery substantially weaker than
evidence of the others. Defendant was seen shortly after the robbery getting out of a car
matching the description of the suspect car and tossing Mukheed’s backpack onto the
ground before running from police. The officer who initiated the traffic stop testified that
the occupants of the suspect car did not change positions during the chase, supporting an
inference that defendant was the person who had robbed Mukheed.
       Here again, because the trial court did not abuse its discretion in denying
defendant’s motion to sever the robberies for separate trials, defendant’s related challenge
to the firearm enhancement for the Mukheed robbery necessarily fails.
   C. PHOTOS SHOWING VICTIM INJURIES
       Defendant contends the trial court erred in overruling his Evidence Code
section 352 objection to the admission of “gory photographs of Goel’s facial features,
sustained when Falk pistol-whipped him.” “A trial court may admit photographs of
                                             14
victims even when the photographs are ‘gruesome’ if ‘the charged offenses were
gruesome’ and the photographs ‘[do] no more than accurately portray the shocking nature
of the crimes.’ ” (People v. Morales (2020) 10 Cal.5th 76, 104 (Morales).) “The jury
can, and must, be shielded from depictions that sensationalize an alleged crime, or are
unnecessarily gruesome, but the jury cannot be shielded from an accurate depiction of the
charged crimes that does not unnecessarily play upon the emotions of the jurors.”
(People v. Ramirez (2006) 39 Cal.4th 398, 454.) We review the admission of
photographs showing a victim’s injuries for abuse of discretion. (People v. Crittenden
(1994) 9 Cal.4th 83, 133.)
       Defendant did not identify in his opening brief the specific photographs to which
his argument relates, nor did he request that the relevant exhibits be transmitted to this
court. In his reply brief, defendant describes the four challenged photographs from
exhibit Nos. 12 and 13 as: “Goel at the scene with a bandaged head”; “Goel on the
operating table with his head wound visible”; “Goel’s head after the surgery”; and
“Goel’s head after the surgeries.” Because the Attorney General was able to identify and
respond to defendant’s argument despite defendant’s failure to properly present the issue
for review, we will address its merits.
       Defendant argues the photographs were irrelevant because the “jury was not
enlightened one whit by seeing them.” But we find the challenged photographs relevant
and admissible for multiple reasons. They supported the force or fear element of robbery.
They corroborated Falk’s and Goel’s testimony about the robbery. (People v. Scheid
(1997) 16 Cal.4th 1, 15 [photographs relevant to corroborate witness statements].) And
they accurately portrayed the nature of the crime committed by Falk at defendant’s
urging, even though defendant did not personally enter the house. (Falk testified that
defendant encouraged him to use a gun to scare the Goels, although there was no
testimony that defendant specifically encouraged Falk to strike Goel with the gun.)
(Morales, supra, 10 Cal.5th at p. 104.)
                                             15
       Asserting that the photographs’ probative value was substantially outweighed by
the risk of undue prejudice, defendant compares his case to People v. Marsh (1985) 175
Cal.App.3d 987. But that case is readily distinguishable because the challenged
photographs there involved “seven gory autopsy photographs” (id. at p. 998), including
“an almost full view of the victim’s nude body the closeup portion of which is the
exterior surface of the exposed brain below which dangles part of the bloody scalp and in
the background of which is the child’s blood-splattered torso ‘field dressed’ with the
ribcages rolled back to expose the bowels.” (Id. at p. 996.) The challenged photographs
here are nothing like those at issue in Marsh. The trial court described the photos here as
“not extremely gory. There is some blood but it’s—my understanding is he did end up
having brain surgery. It’s not like there’s a photograph of the brain surgery or opening
up his head or anything like that.” Having reviewed the photographs ourselves, we find
nothing inaccurate in the trial court’s description. Given that the photos were relevant
and not unnecessarily gruesome, the trial court did not abuse its discretion in determining
that their probative value was not substantially outweighed by the risk of undue
prejudice.
       Because we find no error in admitting the challenged evidence, defendant’s related
federal constitutional due process argument necessarily fails.
   D. SUFFICIENCY OF THE EVIDENCE OF PERSONAL FIREARM USE
       Defendant argues the firearm enhancement associated with the Mukheed robbery
must be stricken because the evidence was insufficient to show that he used an actual
firearm, as opposed to a realistic toy gun. “In assessing the sufficiency of the evidence,
we review the entire record in the light most favorable to the judgment to determine
whether it discloses evidence that is reasonable, credible, and of solid value such that a
reasonable trier of fact could find the defendant guilty beyond a reasonable doubt.”
(People v. Bolin (1998) 18 Cal.4th 297, 331.) In support of the judgment we presume the
“existence of every fact that the trier of fact could reasonably deduce from the evidence.”
                                             16
(People v. Medina (2009) 46 Cal.4th 913, 919.) To overturn a conviction based on
insufficient evidence, “it must clearly appear that upon no hypothesis whatever is there
sufficient substantial evidence to support it.” (People v. Redmond (1969) 71 Cal.2d 745,
755.) In reviewing the sufficiency of the evidence, we resolve neither credibility issues
nor evidentiary conflicts. (People v. Young (2005) 34 Cal.4th 1149, 1181.)
       Defendant contends that Mukheed, “who was not familiar with guns, testified that
he thought the small black gun appellant pointed at him was a toy.” We disagree with
defendant’s characterization of the trial testimony. Mukheed consistently referred to the
item in the perpetrator’s hand as a gun, not a toy, and never mentioned anything about the
gun possibly being a toy.
       The trial testimony defendant cites came not from Mukheed but from a police
officer who responded to the scene and took a statement from Mukheed. During
cross-examination, defense counsel asked the officer questions about a recorded
interview he conducted in English with Mukheed the night of the robbery. The officer
was apparently explaining the difference between a semiautomatic handgun and a
revolver and asked Mukheed if the gun was round. The transcript of the interview
indicates Mukheed’s response was: “It’s not round, it’s––it’s, uh [pause] it just look like
a toy gun.” The only other testimony about the firearm came from the eyewitness
off-duty CHP officer who testified that he saw the suspect holding what appeared to be a
black, semiautomatic pistol. The officer acknowledged that due to the distance between
his car and the men, he could not be certain that the gun was real and agreed that it could
have been a good replica.
       “Circumstantial evidence alone is sufficient to support a finding that an object
used by a robber was a firearm.” (People v. Monjaras (2008) 164 Cal.App.4th 1432,
1436.) “[W]hen faced with what appears to be a gun, displayed with an explicit or
implicit threat to use it, few victims have the composure and opportunity to closely
examine the object; and in any event, victims often lack expertise to tell whether it is a
                                             17
real firearm or an imitation. And since the use of what appears to be a gun is such an
effective way to persuade a person to part with personal property without the robber
being caught in the act or soon thereafter, the object itself is usually not recovered by
investigating officers.” (Ibid.)
       Sufficient circumstantial evidence supports the firearm enhancement here.
Defendant argues “no witnesses testified that they thought the gun was real.” But
Mukheed consistently referred to it as a gun and not a toy at trial when testifying through
an interpreter. The CHP officer believed it was a gun, even though he candidly
acknowledged he could not state with certainty that it was real. Implicit in the witnesses’
use of the word “gun” and not “toy” is a belief that the gun was real. The jury was
entitled to credit that testimony over the ambiguous statement Mukheed made to an
officer in English without an interpreter.
   E. CLOSING ARGUMENT AND EFFECTIVENESS OF TRIAL COUNSEL

       Defendant contends his trial counsel provided ineffective assistance by
inaccurately describing the trial evidence about the Mukheed robbery during closing
argument. To establish ineffectiveness of trial counsel in violation of the right to counsel
under the Sixth Amendment to the United States Constitution, a defendant must show
both a deficiency in counsel’s performance and a prejudicial effect of the deficiency.
(People v. Ledesma (1987) 43 Cal.3d 171, 216-217.) To prove prejudice from deficient
performance, a defendant must affirmatively show a reasonable probability that, but for
trial counsel’s error, the result would have been different. (Id. at pp. 217-218.)
       The statement defendant identifies relates to trial counsel’s description of
testimony from the eyewitness off-duty CHP officer. That witness testified that as he
drove past what appeared to be a robbery in progress, he saw a man with “a weapon in
his hand.” The officer described it as a “[s]emiautomatic pistol, black, rectangular
shape.” The officer acknowledged that due to the distance between his car and the man


                                             18
(around 60 to 70 feet), he could not be certain that the gun was real and agreed that it
could have been a good replica.
       During closing argument about the Mukheed robbery, defense counsel noted
conflicting testimony as to whether defendant was the driver or the passenger. Counsel
stated: “I’m not telling you [defendant is] not involved in this. He is, but he’s charged
with personally using a real gun to rob Mr. Mukheed.” Counsel argued there was
reasonable doubt as to whether defendant was the driver or the passenger. Counsel
mentioned Mukheed’s statement to the interviewing officer that “it looked like a toy
gun,” and criticized the officer for not asking follow-up questions. He reminded the jury
that the prosecution had to “prove for the enhancement that it was a real gun.”
       Counsel continued that “we want you to believe the snippet in the video that said
the robber came out of the passenger seat. Don’t believe CHP Officer Ruiz who comes
in here and says that was the driver. I saw this guy Aaron Steward. That was the driver.
This guy, Officer Ruiz, is not some dude off the street. This is a CHP officer, a trained
observer, a law enforcement officer. He is so familiar with identification procedures that
he tells us, ‘Well, they didn’t give me an admonition. I know how this stuff works, and
they’re supposed to give me an admonition. They’re supposed to tell me this may not be
the guy.’ He knows the admonition so he doesn’t need it, but he knows the process. [¶]
Now, why is that important? It’s important because Officer Ruiz had every opportunity
to do what Mr. Mukheed did and what the Callaways did and tell you ‘I don’t know. I
don’t know.’ . . . But [the CHP officer] comes in and he tells you—and he—at the time
he says ‘I ID’d him. That’s the driver. Also, I saw it was a semiautomatic pistol and it
looked real, not the round revolver’ that we talked about earlier like [another officer]
said.” (Italics added to indicate the portion of the argument defendant challenges on
appeal.)
       The jury submitted two relevant questions during deliberations. First, the jury
asked: “Is the man committing the robbery equally guilty of the robbery as the driver.
                                             19
Ie.. is there a difference between driver and passenger if a robbery/burglary.” (Errors in
original.) The court responded by referring the jury to CALCRIM Nos. 400 and 401,
which describe aider and abettor liability. Second, the jury asked: “For a
weapon/firearm rider must the gun be proven to be a real gun? Or an item that looks like
a real gun for the purpose acceptable for the charge.” The court referred the jury to
CALCRIM No. 3146, which defines “firearm” as “any device designed to be used as a
weapon, from which a projectile is discharged or expelled through a barrel by the force of
an explosion or other form of combustion.” (Italics omitted.)
       The essence of defense counsel’s closing argument about the Mukheed robbery
was that the prosecution had not proven its case beyond a reasonable doubt because the
evidence conflicted on key points. The conflicting testimony concerned both whether the
gun at issue was real and also whether defendant had been the passenger or the driver
(important because if defendant was the driver instead of the passenger/robber, the
personal firearm use enhancement would not apply to him). Defendant challenges
defense counsel’s reference to the CHP officer’s testimony suggesting that the gun he
saw “ ‘looked real.’ ” The witness testified that he saw the robber holding a
“[s]emiautomatic pistol, black, rectangular shape” in his right hand, but he also
acknowledged it may have been a “good replica.” Implicit in the statement that the item
would have to have been a “good replica” is that the item looked like a real gun to the
trained officer. We find counsel’s argument to be a fair description of the CHP officer’s
testimony, and defendant has therefore not demonstrated deficient performance.
       Nor has defendant demonstrated prejudice. We have already summarized the
sufficient evidence supporting the firearm enhancement. Trial counsel noted in his
argument Mukheed’s interview statement about the item possibly being a toy gun and
argued the prosecution had not proven all elements of the firearm enhancement beyond a
reasonable doubt. Considering also the jury instruction that counsel’s argument was not
evidence (see People v. Lindberg (2008) 45 Cal.4th 1, 26 [we presume the jury follows
                                            20
instructions provided to it]), we see no reasonable probability that different or additional
argument about the CHP officer’s testimony would have led to a more favorable result.
   F. CUMULATIVE PREJUDICE

       Defendant claims that the trial errors he identifies are cumulatively prejudicial.
(Citing People v. Hill (1998) 17 Cal.4th 800, 840.) As we have found no error,
defendant’s cumulative prejudice argument must fail.
   G. SENTENCING ISSUES
          1. The Stayed Prior Prison Term Enhancement
       The parties agree that defendant’s stayed one-year prior prison term enhancement
(§ 667.5, subd. (b)) must be stricken in light of legislation passed after defendant was
sentenced. (Stats. 2019, ch. 590, § 1; see People v. Lopez (2019) 42 Cal.App.5th 337,
340-341 [amendment narrows enhancement to apply only to prior sexually violent
offense convictions].) We also agree and will strike the previously stayed prior prison
term enhancement.
          2. Amendment to Section 1170, Subdivision (b) (Senate Bill No. 567)
       Defendant notes a recent amendment to section 1170, subdivision (b), and urges it
requires resentencing on count 8, the first degree burglary of the Callaway home the trial
court selected as the principal term. The parties agree that the statutory amendment
applies to defendant under the reasoning of In re Estrada (1965) 63 Cal.2d 740, but
disagree about the proper remedy. (Accord People v. Flores (2022) 75 Cal.App.5th 495.)
       When defendant was sentenced, trial courts had broad discretion under
section 1170, subdivision (b) to select the “appropriate term” for offenses that can be
punished by three possible terms. (Former § 1170, subd. (b); Stats. 2018, ch. 1001, § 1.)
Under the recent amendment, trial courts are now generally required to select the middle
term. (§ 1170, subd. (b)(1).) A trial court may impose an upper term “only when there
are circumstances in aggravation of the crime that justify the imposition of a term of
imprisonment exceeding the middle term, and the facts underlying those circumstances
                                             21
have been stipulated to by the defendant, or have been found true beyond a reasonable
doubt at trial by the jury or by the judge in a court trial.” (§ 1170, subd. (b)(2).) A trial
court may consider “defendant’s prior convictions in determining sentencing based on a
certified record of conviction without submitting the prior convictions to a jury.”
(§ 1170, subd. (b)(3).)
       The trial court identified several factors in aggravation, including that: “the
crimes involved great violence and threat of great bodily harm and disclosed a high
degree of cruelty, viciousness, or callousness”; there were “elderly victims”; “the
defendant was . . . encouraging, was part of the conspiracy” and “was not just a follower
in any of this”; “the manner in which the crimes were carried out indicated planning,
sophistication, or professionalism” as shown by the perpetrators who “[wore] masks,
spoke in code, communicated through text messages, and utilized information from a
co-defendant about homes, when people would be gone”; defendant’s “prior convictions
do show an increasing seriousness and are numerous” and went “from vehicle thefts to
carjacking and these home invasions”; “defendant was on parole when the crime was
committed”; and “defendant’s performance on both probation—both in juvenile and on
parole and adult were not satisfactory.” The trial court also noted defendant used a gun
during commission of the robbery, but stated “because that’s an element of the crime, the
Court will not consider that as an aggravator.”
       We agree with defendant that not all of the factors cited by the trial court were
stipulated to by him or found true beyond a reasonable doubt by a factfinder. But we find
any error harmless beyond a reasonable doubt. (People v. Wandrey (2022) 80
Cal.App.5th 962, 981 [“Error in relying on facts not found by the jury to impose an
aggravated term is subject to review under the harmless error standard of Chapman v.
California (1967) 386 U.S. 18.”].) Two factors in aggravation were supported by
defendant’s convictions for count 3 (conspiracy to commit robbery and burglary). The
overt acts alleged in the operative information as to count 3 describe defendant’s
                                              22
participation in three burglaries, two resulting in convictions in this case. Defendant and
his co-conspirators are alleged to have planned burglaries over multiple months,
including by communicating via text message and phone calls. Two of the overt acts
came from the Callaway robbery: that defendant and Falk traveled to the Callaways’
address in Los Gatos, and that they entered the residence. That conviction therefore
supports two of the aggravating factors: that the crimes indicated planning,
sophistication, or professionalism; and that defendant induced others to participate in the
crimes. (Cal Rules of Court, rule 4.421(a)(8), (a)(4).) A single aggravating factor can
support an upper term (People v. Osband (1996) 13 Cal.4th 622, 728), and both of those
factors were permissible considerations under amended section 1170. We find any error
in the trial court’s reliance on other factors harmless beyond a reasonable doubt.
       We are also confident that other factors would have been found true beyond a
reasonable doubt had they been presented to the jury, because the associated facts are not
in serious dispute. Jerry Callaway testified that he was 71 at the time of trial just over
two years after the burglary, supporting a finding that he was a particularly vulnerable
victim due to his age. (Cal. Rules of Court, rule 4.421(a)(4).) At the bifurcated court
trial on defendant’s prior convictions, a “certified state rap sheet” documenting
defendant’s criminal history was admitted into evidence. Even without a certified record
of conviction, the CLETS database printout revealed a criminal history dating to 2006,
including felony convictions for vehicle theft (Veh. Code, § 10851) and carjacking. Also
admitted at the court trial on the prior convictions were a plea form and jail commitment
order from the vehicle theft conviction, and an abstract of judgment from the carjacking
conviction. Those records support a finding that defendant’s “prior convictions as an
adult or sustained petitions in juvenile delinquency proceedings are numerous or of
increasing seriousness.” (Cal. Rules of Court, rule 4.421(b)(2).) We acknowledge the
carjacking conviction, standing alone, could not be used as an aggravating factor because
it was also the basis for the prior serious felony conviction enhancement. (§ 1170,
                                             23
subd. (b)(5) [“The court may not impose an upper term by using the fact of any
enhancement upon which sentence is imposed under any provision of law.”].) But that
does not limit use of the conviction in considering defendant’s criminal history as a
whole.
         Because we find any error arising from changes to section 1170 harmless beyond a
reasonable doubt, defendant is not entitled to resentencing. As resentencing will not
occur, the trial court will have no occasion to consider the circumstances added to
section 1385 by Senate Bill No. 81, which expressly applies in sentencing beginning
January 1, 2022. (§ 1385, subd. (c)(1), (7).)
            3. Abstract of Judgment
         The People argue that a new abstract of judgment must be prepared to accurately
reflect the sentence imposed by the trial court, and defendant “accepts respondent’s
argument” on that point. As we will explain, we conclude the total term imposed by the
trial court is 49 years. The trial court orally imposed terms that totaled 49 years eight
months in prison, though when summarizing the sentence at the end of the hearing the
trial court stated the total sentence was 51 years. There are two abstracts of judgment in
the record, one imposing a total term of 51 years and another imposing 49 years.
         The discrepancy between the oral pronouncement (49 years eight months) and the
May 2019 abstract of judgment (49 years) appears to derive from the sentence for
count 1, the Mukheed second degree robbery. For that count, the trial court stated it
would impose “one-third the midterm on both the charge and the allegation” (doubled
because of defendant’s prior strike conviction). The court calculated its intended
sentence as “six years[,] because it’s one-third of eight and one-third of ten for a total of
six.” But the doubled middle term for second degree robbery is six years, not eight.
(§ 213, subd. (a)(2).) (We note the misstatement may have arisen because defendant had
just been sentenced on two first degree robbery counts where the doubled middle term
was eight years.) Effectuating the trial court’s intent to impose “one-third the mid-term
                                              24
on both the charge and the allegation,” the correct term for count 1 is five years four
months (two years for second degree robbery (§§ 213, subd. (a)(2), 1170.1, subd. (a))
plus three years four months consecutive for the firearm enhancement (§§ 12022.53,
subd. (b), 1170.1, subd. (a))).
       To summarize, defendant’s total prison sentence is 49 years, calculated as follows
(all base terms were doubled because of defendant’s prior strike conviction (§ 667,
subds. (b)-(i))): a principal upper term of 12 years for first degree robbery (count 8;
§ 213, subd. (a)(1)(B)), with 10 years consecutive for the firearm enhancement
(§ 12022.53, subd. (b)) plus two years consecutive for the on-bail enhancement
(§ 12022.1, subd. (b)); two years eight months consecutive for first degree robbery
(count 9; §§ 213, subd. (a)(1)(B), 1170.1, subd. (a)) plus three years four months
consecutive for the firearm enhancement (§§ 12022.53, subd. (b), 1170.1, subd. (a)); two
years consecutive for second degree robbery (count 1; §§ 213, subd. (a)(2), 1170.1,
subd. (a)) plus three years four months consecutive for the firearm enhancement
(§§ 12022.53, subd. (b), 1170.1, subd. (a)); two years eight months consecutive for
conspiracy to commit robbery and burglary (count 3; §§ 182, subd. (a)(1), 213,
subd. (a)(1)(B), 1170.1, subd. (a)); two years eight months consecutive for first degree
burglary (count 5; §§ 461, subd. (a), 1170.1, subd. (a)); one year four months consecutive
for possessing a firearm as a felon (count 10; §§ 29800, subd. (a)(1), 1170.1, subd. (a));
two years consecutive for unauthorized vehicle use with a prior conviction (count 12;
§§ 666.5, subd. (a), 1170.1, subd. (a)); and five years consecutive for the prior serious
felony conviction (§ 667, subd. (a)). The abstract of judgment dated May 20, 2019,
correctly reflects the foregoing calculation.
                                  III.    DISPOSITION
       The judgment is modified to strike the previously stayed prior prison term
enhancement (Pen. Code, § 667.5, subd. (b)). As so modified, the judgment is affirmed.
The clerk of the superior court is directed to prepare a new abstract of judgment
                                                25
reflecting both that modification and the 49-year total sentence correctly shown on the
May 20, 2019 abstract of judgment.




                                            26
                               ____________________________________
                                          Grover, J.




WE CONCUR:




____________________________
Greenwood, P.J.




____________________________
Lie, J.




H046931
People v. Steward